DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 4, “wherein wherein” should read --wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 14 and 15, the limitations “a spool” in lines 2 and 3 respectively are unclear and indefinite. The limitations are unclear and indefinite as claim 1 which claim 14 depends and which is incorporated into claim 15 recites a spool in line 21. It is unclear and indefinite if the spools claimed in claims 14 and 15 are the same spool as claimed in claim 1 or a different spool. For examination purposes, the limitations will be read as the same spool as claimed in claim 1.
Regarding claim 15, the limitation “a component” in line 6 is unclear and indefinite. It is unclear and indefinite whether the limitation is referring to a new component or the same component as claimed in line 4. For examination purposes, the limitation will be read as the same component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (U.S. 2003/0221731) in view of Blanding et al. (U.S. Patent No. 6,034,466).

    PNG
    media_image1.png
    661
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    391
    662
    media_image2.png
    Greyscale

Annotated Figure 6 from Blanding.
Regarding claims 1 and 2, Ogura discloses a servo valve comprising: a valve housing (11); a cavity formed in the valve housing (11) and defining a longitudinal axis; a member (1) disposed in the cavity and axially-moveable therein, wherein the member (1) comprises: first and second sections (2a, 2b) having first and second cross-sectional areas (see Figure 8; see paragraph 0047); a central section (section between 3a and 3b) located between the first and second sections (2a, 2b) and having a third cross-sectional area smaller than both the first and second cross- sectional areas (see Figure 8; see paragraph 0061); and first and second transition sections (3a, 3b) respectively between the first and second sections (2a, 2b) and the central section (section between 3a and 3b) and forming respective first and second surfaces angled relative to the axis (X), wherein a channel is defined radially between the member (1) and the valve housing (11), and bounded by the first and second sections (2a, 2b) (see paragraph 0061; see Figure 8), wherein the valve housing (11) comprises: a plurality of ports (14, 15, 16), each forming a fluid passage through the valve housing (11) in fluid communication with the channel, 
Ogura fails to disclose a piezoelectric actuator; wherein the piezoelectric actuator comprises a piezoelectric stack and a frame, the piezoelectric stack is attached to the frame at a first pair of opposed attachment points arranged perpendicular to the axis (X), and the member and the valve housing are attached to the frame at a second pair of opposed attachment points.
Blanding teaches a spool valve comprising a piezoelectric actuator 42 (Col. 4, lines 15-38); wherein the piezoelectric actuator (42) comprises a piezoelectric stack (42) and a frame (see annotated figure above), the piezoelectric stack (42) is attached to the frame (see annotated figure above) at a first pair of opposed attachment points (see annotated figure above, attached through wiring) arranged perpendicular to the axis (X), and a member (36) and a valve housing (38) are attached to the frame (see annotated figure above) at a second pair of opposed attachment points (see annotated figure above; Col. 4, lines 15-38).

Regarding claim 6, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the cavity defines a cross-section with a constant radial size and the first and second sections (2a, 2b) of the member (1) are slideably engaged to the valve housing (11) within the cavity (see Figure 8).
Regarding claim 7, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the cavity cross-section and the first and second cross-sectional areas of the first and second sections (2a, 2b) are circular (please note that the definition of a spool is a cylindrical device, therefore the cross-sections of the cavity and the cross-sectional areas of the first and section sections are circular).
Regarding claim 10, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the valve is a supply valve (see paragraph 0003).
Regarding the limitation “fuel”, per MPEP 2115, the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 11, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the valve is a control valve (see paragraph 0051).
Regarding the limitation “pneumatic”, per MPEP 2115, the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 12, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the plurality of ports (14, 15, 16) extend substantially perpendicularly to the longitudinal axis (X) and/or extend parallel to each other (see Figure 8).
Regarding claim 13, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the plurality of ports (14, 15, 16) comprises a third port (14) located axially between the first and second ports 15, 16 (see Figure8; see paragraph 0003).
Regarding claim 14, Ogura as modified teaches the invention as essentially claimed, and further teaches the spool (44) in fluid communication with at least one of the plurality of ports (14, 15, 16) for controlling fluid flow to a component (see paragraphs 0003 and 0051).
Regarding claim 15, Ogura as modified teaches the invention as essentially claimed, and further teaches an assembly comprising: the servo valve of claim 1 (see rejection above); the spool (44) in fluid communication with at least one of the plurality of ports (14, 15, 16) for controlling fluid flow to a component (see paragraphs 0011 and 0051), wherein the plurality of ports (14, 15, 16) comprises a third port (14) located axially between the first and second ports 15, 16 (see Figure 8; see paragraph 0003); and the component in fluid communication with the spool 44 (see paragraphs 0011 and 0051).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Blanding in further view of Mentink (U.S. Patent No. 3,719,199).
Regarding claim 8, Ogura as modified teaches the invention as essentially claimed, but fails to teach an O-ring seal disposed around the second sections of the member to sealingly engage the member and the valve housing.
Mentink teaches a spool valve comprising an O-ring seal  (see Figure 1) disposed around the second section (64) of a member to sealingly engage the member and the valve housing 14 (Col. 3, lines 1-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ogura to provide an O-ring seal disposed around the second sections of the member to sealingly engage the member and the valve housing. Doing so would provide a fluid tight valve closure (Col. 3, lines 1-24), as recognized by Mentink.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Blanding in further view of Yahr et al. (U.S. 2012/0012768). 
Regarding claim 9, Ogura as modified teaches the invention as essentially claimed, but fails to teach wherein one or more of the ports comprises a screen filter.
Yahr teaches a spool valve wherein a port (84) comprises a screen filter 86 (see paragraph 0041).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ogura to provide wherein one or more of the ports comprises a screen filter. Doing so would prevent influx of contaminants into the passage (see paragraph 0041), as recognized by Yahr.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Blanding in further view of Patterson (U.S. 2017/0097100).
Regarding claim 16, Ogura as modified teaches the invention as essentially claimed, but fails to teach a method of repairing a valve system comprising: removing an existing valve; fitting the valve of claim 1.
Patterson teaches a spool valve method of repairing a valve system comprising: removing an existing valve (see paragraph 0030); fitting the valve (see paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ogura to provide a method of repairing a valve system comprising: removing an existing valve; fitting the valve of claim 1. Doing so would allow the repair or servicing of a valve (see paragraph 0030), as recognized by Patterson.
Claims 1, 3-7, and 10-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Linder et al. (U.S. 2002/0148518).
Regarding claims 1, and 3-5, Ogura discloses a servo valve comprising: a valve housing (11); a cavity formed in the valve housing (11) and defining a longitudinal axis; a member (1) disposed in the cavity and axially-moveable therein, wherein the member (1) comprises: first and second sections (2a, 2b) having first and second cross-sectional areas (see Figure 8; see paragraph 0047); a central section (section between 3a and 3b) located between the first and second sections (2a, 2b) and having a third cross-sectional area smaller than both the first and second cross- sectional areas (see Figure 8; see paragraph 0061); and first and second transition sections (3a, 3b) respectively between the first and second sections (2a, 2b) and the central section (section between 3a and 3b) and forming respective first and second surfaces angled relative to the axis (X), wherein a channel is defined radially between the member (1) and the valve housing (11), and bounded by the first and second sections (2a, 2b) (see paragraph 0061; see Figure 8), wherein the valve housing (11) comprises: a plurality of ports (14, 15, 16), each forming a fluid passage through the valve housing (11) in fluid communication with the channel, the plurality of ports (14, 15, 16) comprising: first and second ports (15, 16) each defining a diameter and having first and second nozzles (see diameter change in Figure 8) with first and second nozzle openings (see annotated figure above) for providing fluid communication between the channel and a 
Ogura fails to disclose a piezoelectric actuator; a cover secured to the valve housing and comprising an axially-extending portion extending axially beyond the piezoelectric actuator and a radially-extending portion; an electrical connection extending from the piezoelectric actuator and through an opening in the cover, the electrical connection configured for connection to an external power source; and a seal disposed proximate the opening to sealingly engage the electrical connection and the cover.
Linder teaches a servo valve comprising a piezoelectric actuator 14 (see paragraph 0029); a cover (12) secured to a valve housing (31, through element 23 )and comprising an axially-extending portion extending axially beyond the piezoelectric actuator (14) and a radially-extending portion (see Figure 2; see paragraph 0029); an electrical connection (7) extending from the piezoelectric actuator (14) and through an opening in the cover (12), the electrical connection (7) configured for connection to an external power source (see paragraph 0029); and a seal (11) disposed proximate the opening to sealingly engage the electrical connection (7) and the cover 12 (see Figure 2; see paragraph 0029).

Regarding claim 6, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the cavity defines a cross-section with a constant radial size and the first and second sections (2a, 2b) of the member (1) are slideably engaged to the valve housing (11) within the cavity (see Figure 8).
Regarding claim 7, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the cavity cross-section and the first and second cross-sectional areas of the first and second sections (2a, 2b) are circular (please note that the definition of a spool is a cylindrical device, therefore the cross-sections of the cavity and the cross-sectional areas of the first and section sections are circular).
Regarding claim 10, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the valve is a supply valve (see paragraph 0003).
Regarding the limitation “fuel”, per MPEP 2115, the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 11, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the valve is a control valve (see paragraph 0051).

Regarding claim 12, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the plurality of ports (14, 15, 16) extend substantially perpendicularly to the longitudinal axis (X) and/or extend parallel to each other (see Figure 8).
Regarding claim 13, Ogura as modified teaches the invention as essentially claimed, and further teaches wherein the plurality of ports (14, 15, 16) comprises a third port (14) located axially between the first and second ports 15, 16 (see Figure8; see paragraph 0003).
Regarding claim 14, Ogura as modified teaches the invention as essentially claimed, and further teaches the spool (44) in fluid communication with at least one of the plurality of ports (14, 15, 16) for controlling fluid flow to a component (see paragraphs 0003 and 0051).
Regarding claim 15, Ogura as modified teaches the invention as essentially claimed, and further teaches an assembly comprising: the servo valve of claim 1 (see rejection above); the spool (44) in fluid communication with at least one of the plurality of ports (14, 15, 16) for controlling fluid flow to a component (see paragraphs 0011 and 0051), wherein the plurality of ports (14, 15, 16) comprises a third port (14) located axially between the first and second ports 15, 16 (see Figure 8; see paragraph 0003); and the component in fluid communication with the spool 44 (see paragraphs 0011 and 0051).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Linder in further view of Mentink.
Regarding claim 8, Ogura as modified teaches the invention as essentially claimed, but fails to teach an O-ring seal disposed around the second sections of the member to sealingly engage the member and the valve housing.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ogura to provide an O-ring seal disposed around the second sections of the member to sealingly engage the member and the valve housing. Doing so would provide a fluid tight valve closure (Col. 3, lines 1-24), as recognized by Mentink.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Linder in further view of Yahr. 
Regarding claim 9, Ogura as modified teaches the invention as essentially claimed, but fails to teach wherein one or more of the ports comprises a screen filter.
Yahr teaches a spool valve wherein a port (84) comprises a screen filter 86 (see paragraph 0041).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ogura to provide wherein one or more of the ports comprises a screen filter. Doing so would prevent influx of contaminants into the passage (see paragraph 0041), as recognized by Yahr.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Linder in further view of Patterson.
Regarding claim 16, Ogura as modified teaches the invention as essentially claimed, but fails to teach a method of repairing a valve system comprising: removing an existing valve; fitting the valve of claim 1.
Patterson teaches a spool valve method of repairing a valve system comprising: removing an existing valve (see paragraph 0030); fitting the valve (see paragraph 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753